Title: To James Madison from William C. C. Claiborne, 20 May 1804 (Abstract)
From: Claiborne, William C. C.
To: Madison, James


20 May 1804, New Orleans. “The Treaty ceding Louisiana to Spain in 1762 and her act of acceptance I have not been able to meet with among any of the records in this City. In the Archives of the Cabildo (now in possession of the Municipality) I find no traces of any events prior to the arrival of General O’Reilly.
“The proceedings of the Supreme Council of New Orleans (under the Government of France) some old inhabitants are of opinion, were either removed by the French Authorities or suppressed by O’Reilly. I have enquired of the Marquis De Casa Calvo and Don André late Secretary to the Government, if they had ever seen the treaty of cession and Act of acceptance referred to in the letter addressed by the King of France to Governor Dabbadie: and they answered in the negative; adding their belief that those papers were never published.
“The first Spanish Governor Ulloa arrived at New-Orleans in March 1766, with authority from Spain to take possession of the Country, and probably with copies of the treaty &c; but previous to his arrival Dabbadie had died, and the powers of Governor were exercised by the French Military Commandant Aubry. This officer conspiring with the inhabitants, formed a party sufficiently Strong to delay the actual cession of the city for about two years, and eventually to force Ulloa out of the province; who it is likely, took with him his credentials and all other documents committed to his care.
“This, Sir, is the result of all the enquiries which I have as yet been able to make; but you may be assured I will not remit my endeavors to procure further information on the Subject.
“The mail expected from the eastward, last week failed to arrive; and I of course have not yet received the additional supply of blank passports which you promised me.
“In a letter which reached me this day from Captain Stoddart first civil Commandant of Upper Louisiana, I learn that every thing is tranquil in that quarter, and the people well affected to the Government.
“I have the pleasure to add that good order continues to prevail in this city. Governor Salcedo and his family have taken their passage in a vessel bound to Cadiz, and it is expected will sail in the course of this week.”
